Sykes, J.,
delivered the opinion of the court.
The appellant railroad company filed with the board of supervisors of Attala county a petition alleging in substance that the board had assessed it with an ad valorem tax levy of eight mills, and in addition thereto with a one mill ad valorem tax for pauper support and a half-mill ad valorem tax for repair and maintenance of the courthouse; that these taxes were duly paid by it, but the one and one-half-mill taxes above referred to, amounting to one thousand, two hundred three dollars and ninety-one cents, were paid under protest to the tax collector of the county, which protest was duly noted on the margin of the tax receipt; that this one and one-half-mill levy was in excess of the amount the board was authorized to levy under the law and therefore void; and that the petitioner was entitled to have 'this amount refunded. This petition was rejected by the board of supervisors, and a bill of exceptions from this order of *414the board was duly taken. The order of the board of supervisors rejecting the claim in part reads as follows:
“Said petition and claim for refund came on to be heard on the petition and claim, and the board having considered same, and having taken the statements in said petition in regard to the payment of the tax, and recitation of the order of the board levying tax, and all matters and things in the way of evidence touching same both for the claim and for the board without requesting the actual production of receipts for taxes, and orders of the board, having taken the allegations of said petition as true as stated in said petition,” etc.
The cause was then heard in the circuit court on this bill of exceptions, and the order of the board of supervisors was sustained, and the petition of the appellant dismissed. From which judgment of the circuit court, this appeal is here prosecuted.
On this petition and order of the board of -supervisors, we are of the opinion that the board of supervisors had the right to treat the allegations of the petition as being true. The petition referred to the order of the'board making the tax levy of eight mills and the additional one and one-half-mill levy herein complained of. It specifically referred to the payment of this alleged tax under protect and gave the number of the receipt. We assume that 'the board of supervisors knew what was contained in the tax receipt and in its order levying the tax. Under these circumstances we are of the opinion that the board could dispense with any proof of these matters.
We are also of the opinion that it was not a condition precedent to the presentation of this claim to the board of supervisors that it first be presented to the auditor of public accounts for investigation and for submission to the attorney-general for his inspection and approval, as provided in section 6980, Hemingway’s Code (section 4346, Code of 1906). This section gives to one who has erroneously paid a tax an additional method of getting his claim first allowed by the auditor. It does not intend *415to prescribe an exclusive method of doing so. The only mandatory language used in the first part of this section is that which makes it the duty of the auditor to make a careful investigation. Nowhere does it make it the duty of the taxpayer to present his claim to the auditor. This statute was construed in the case of Pearl River County v. Lacey Lumber Co., 124 Miss. 85, 86 So. 755. The lumber company in that case had its claim properly allowed under this section. The court there held that the approval of this claim by these officers does not rqake it mandatory upon the treasurer of the county board to refund if-he believes there is a good defense to the claim. The exact question here discussed was not presented to the court in that case for decision, because there the lumber company had its claim audited and allowed as provided in this section.
This claim is governed by section 3684, Hemingway’s Code (section 311, Code of 1906), which reads as follows:
“A person having a just claim against any county shall first present the same to the board of supervisors thereof for allowance; and, if the board shall refuse to allow it, may appeal from the judgment of the board to the circuit court, or may bring suit against the county; and, in either case, if such person recover judgment, the board of supervisors shall allow the same, and a warrant shall he issued therefor.”
In construing this section of the Code, this court has uniformly held that it applies to all kinds of claims, whether in contract or in tort against the county. Davis v. Lamar County, 107 Miss. 827, 66 So. 210; Jackson v. Monroe County, 120 Miss. 125, 81 So. 787; George County v. Bufkin, 117 Miss. 844, 78 So. 781; Board of Supervisors of Lawrence County v. City of Brookhaven, 51 Miss. 68. This claim for an erroneous collection of taxes falls squarely within this section.
The appellant company had a right to proceed as an original proposition under either of these two sections. If the legislature had meant to make the procedure out*416lined in section 69 80 the exclusive method for getting a refund of taxes, we think it would have amended section' 3684 by stating in so many words that this section was not applicable to claims for a refund of taxes.
There appears upon the face of the petition and the order of the board of supervisors therein referred to a levy of eight mills on the dollar for general county purposes ; one mill for pauper support and one-half mill for repair and maintenance of courthouse. Chapter 114, Laws of 1922, authorizes boards of supervisors to levy taxes at a rate not exceeding eight mills on the dollar, exclusive of county 'and district road tax, common school tax, and agricultural high school and other school tax, exclusive of the tax rate fixed in section 1 of the act. Section 1 of the act fixes the state ad valorem taxes at eight mills on the dollar for the year 1922 and 1923. It is therefore perfectly apparent that under this act these additional assessments amounting’ to one and one-half-mills are void. They are not included within any of the exceptions contained in this act. Since all th-is appears upon the face of the pleadings, it was error for the board of supervisors and for the circuit court to have disallowed this claim. .
The judgment of the lower court is reversed, and judgment will be entered here in favor of appellant for the sum of one thousand two hundred three dollars and> ninety-one cents.

Reversed, and judgment here for appellant.